 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2

 
MASTER SECURITY AGREEMENT
 
To:
LV Administrative Services, Inc., as Agent

 
c/o Valens Capital Management, LLC

 
335 Madison Avenue, 10th Floor

 
New York, NY 10017

 
Date: February 24, 2010
 
To Whom It May Concern:
 
1. To secure the payment of all Obligations (as hereafter defined), each of the
undersigned parties (other than the Agent (as defined below)) and each other
entity that is required to enter into this Master Security Agreement (each an
“Assignor” and, collectively, the “Assignors”) hereby assigns and grants to the
Agent, for the ratable benefit of the Creditor Parties (as hereafter defined), a
continuing security interest in all of the following property now owned or at
any time hereafter acquired by such Assignor, or in which such Assignor now has
or at any time in the future may acquire any right, title or interest (the
“Collateral”): all cash, cash equivalents, accounts, accounts receivable,
deposit accounts, inventory, equipment, goods, fixtures, documents, instruments
(including, without limitation, promissory notes), contract rights, commercial
tort claims set forth on Schedule B attached hereto, general intangibles
(including, without limitation, payment intangibles and an absolute right to
license on terms no less favorable than those current in effect among such
Assignor’s affiliates), chattel paper, supporting obligations, investment
property (including, without limitation, all partnership interests, limited
liability company membership interests and all other equity interests owned by
any Assignor), letter-of-credit rights, trademarks, trademark applications,
tradestyles, patents, patent applications, copyrights, copyright applications
and other intellectual property in which such Assignor now has or hereafter may
acquire any right, title or interest, all proceeds and products thereof
(including, without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefor.  All items of Collateral which
are defined in the UCC shall have the meanings set forth in the UCC.  For
purposes hereof, the term “UCC” means the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided, that in
the event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, the Agent’s
(as hereafter defined) security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions of this Master Security
Agreement (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”) relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions; provided further,
that to the extent that the UCC is used to define any term herein and such term
is defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern.
 
 

--------------------------------------------------------------------------------


 
 
2. The term “Obligations” as used herein shall mean and include (a) all debts,
liabilities and obligations owing by Mr. Prepaid, Inc. (“Mr. Prepaid”) to any
Creditor Party (as hereafter defined) arising under, out of, or in connection
with that certain (i) Guaranty dated as of the date hereof executed by Mr.
Prepaid in favor of the Creditor Parties (as amended, modified, restated and/or
supplemented from time to time, the “Guaranty”), (b) all debts, liabilities and
obligations owing by Rapid Link, Incorporated (“Rapid Link”) to any Creditor
Party arising under, out of, or in connection with that certain Secured Term
Note dated on or about the date hereof issued by Rapid Link to the Lenders (as
amended, modified, restated and/or supplemented from time to time, the “Note”)
and (c) all debts, liabilities and obligations owing by any Assignor and/or
Debtor to any Creditor Party arising under, out of, or in connection with each
of the other documents, instruments or agreements relating to or executed in
connection with the foregoing (such other documents, instruments and agreements,
together with the Guaranty and the Note, as each may be amended, modified,
restated or supplemented from time to time, collectively, the “Documents”), and
in connection with any documents, instruments or agreements relating to or
executed in connection with the Documents or any documents, instruments or
agreements referred to therein or otherwise, and in connection with any other
indebtedness, obligations or liabilities of each such Assignor to any Creditor
Party, whether now existing or hereafter arising, direct or indirect, liquidated
or unliquidated, absolute or contingent, due or not due and whether under,
pursuant to or evidenced by a note, agreement, guaranty, instrument or
otherwise, including, without limitation, obligations and liabilities of each
Assignor for post-petition interest, fees, costs and charges that accrue after
the commencement of any case by or against such Assignor and/or Debtor under any
bankruptcy, insolvency, reorganization or like proceeding (collectively, the
“Debtor Relief Laws”) in each case, irrespective of the genuineness, validity,
regularity or enforceability of such Obligations, or of any instrument
evidencing any of the Obligations or of any collateral therefor or of the
existence or extent of such collateral, and irrespective of the allowability,
allowance or disallowance of any or all of the Obligations in any case commenced
by or against any Assignor under any Debtor Relief Law.  For purposes hereof,
the following terms shall have the following meanings:  (a) “Creditor Party”
shall mean Valens U.S. SPV I, LLC, Valens Offshore SPV II Corp., Laurus Master
Fund, Ltd. (In Liquidation) (collectively, the “Lenders”) and Agent and (b)
“Agent” shall mean LV Administrative Services, Inc. as administrative and
collateral agent for Lenders.
 
3. Each Assignor hereby jointly and severally represents, warrants and covenants
to Agent, for the benefit of the Creditor Parties, that:
 
(a)  
it is a corporation, partnership or limited liability company, as the case may
be, validly existing, in good standing and formed under the respective laws of
its jurisdiction of formation set forth on Schedule A, and each Assignor will
provide the Agent thirty (30) days’ prior written notice of any change in any of
its respective jurisdiction of formation;

 
(b)  
its legal name is as set forth in its Certificate of Incorporation or other
organizational document (as applicable) as amended through the date hereof and
as set forth on Schedule A attached hereto, and it will provide the Agent thirty
(30) days’ prior written notice of any change in its legal name;

 
 
 
 
 
2

--------------------------------------------------------------------------------


 
 
 
(c)  
its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide the Agent thirty (30) days’ prior written
notice of any change in its organizational identification number;

 
(d)  
it is the lawful owner of its Collateral and it has the sole right to grant a
security interest therein and will defend the Collateral against all claims and
demands of all persons and entities;

 
(e)  
it will keep its Collateral free and clear of all attachments, levies, taxes,
liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except (i) Encumbrances securing the Obligations, (ii)
Encumbrances securing indebtedness of each such Assignor not to exceed $50,000
in the aggregate for all such Assignors so long as all such Encumbrances are
removed or otherwise released to the Agent’s satisfaction within ten (10) days
of the creation thereof and (iii) Encumbrances identified on Schedule C hereto;

 
(f)  
it will, at its and the other Assignors’ joint and several cost and expense,
keep the Collateral in good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;

 
(g)  
it will not, without the Agent’s prior written consent, sell, exchange, lease or
otherwise dispose of any Collateral, whether by sale, lease or otherwise, except
for the sale of inventory in the ordinary course of business and for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out equipment or equipment no longer necessary for its
ongoing needs, having an aggregate fair market value of not more than $25,000
and only to the extent that:

 
(i)  
the proceeds of each such disposition are used to acquire replacement Collateral
which is subject to the Agent’s first priority perfected security interest, or
are used to repay the Obligations or to pay general corporate expenses; or

 
(ii)  
following the occurrence of an Event of Default which continues to exist the
proceeds of which are remitted to the Agent to be held as cash collateral for
the Obligations;

 
(h)  
(i) it will insure or cause the Collateral to be insured in the Agent’s name (as
an additional insured and lender loss payee) against loss or damage by fire,
theft, burglary, pilferage, loss in transit and such other hazards as the Agent
shall specify in amounts and under policies by insurers acceptable to the Agent
and all premiums thereon shall be paid by such Assignor and the policies
delivered to the Agent.  If any such Assignor fails to do so, the Agent may
procure such insurance and the cost thereof shall be promptly reimbursed by the
Assignors, jointly and severally, and shall constitute Obligations; and

 
 
3

--------------------------------------------------------------------------------


 
 
  
(ii) it will expressly agree that if additional loss payees and/or lender loss
payees, other than the Agent, are named to the Collateral, the Agent will always
be assigned to first lien position until all Obligations have been satisfied;

 
(i)  
it will at all reasonable times allow the Creditor Parties or their respective
representatives free access to and the right of inspection of the Collateral;

 
(j)  
such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves the Agent and each other Creditor Party harmless from all
loss, costs, damage, liability and/or expense, including reasonable attorneys’
fees, that the Agent and each other Creditor Party may sustain or incur to
enforce payment, performance or fulfillment of any of the Obligations and/or in
the enforcement of this Master Security Agreement or in the prosecution or
defense of any action or proceeding either against the Agent, any other Creditor
Party or any Assignor concerning any matter growing out of or in connection with
this Master Security Agreement, and/or any of the Obligations and/or any of the
Collateral except to the extent caused by the Agent’s or any Creditor Party’s
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision); and

 
(k)  
all commercial tort claims (as defined in the Uniform Commercial Code as in
effect in the State of New York) held by any Assignor are set forth on Schedule
B to this Master Security Agreement; each Assignor hereby agrees that it shall
promptly, and in any event within five (5) Business Days after the same is
acquired by it, notify the Agent of any commercial tort claim acquired by it and
unless otherwise consented to in writing by the Agent, it shall enter into a
supplement to this Master Security Agreement granting to the Agent a security
interest for the ratable benefit of the Creditor Parties in such commercial tort
claim, securing the Obligations.

 
4. Rapid Link hereby covenants to Agent, for the benefit of the Creditor
Parties, that:
 
(a)  
As soon as available, and in any event within ninety (90) days after the end of
each fiscal year of Rapid Link, Rapid Link’s audited financial statements with a
report of independent certified public accountants of recognized standing
selected by Rapid Link and acceptable to the Agent (the “Accountants”), which
annual financial statements shall be without qualification and shall include
each of Rapid Link’s and its Subsidiaries’ balance sheet as at the end of such
fiscal year and the related statements of each of Rapid Link’s and its
Subsidiaries’ income, retained earnings and cash flows for the fiscal year then
ended, prepared on a consolidating and consolidated basis, all in reasonable
detail and prepared in accordance with generally accepted accounting principals,
practices and procedures in effect from time to time in the United States of
America (“GAAP”), together with (i) if and when available, copies of any
management letters prepared by the Accountants; and (ii) a certificate of Rapid
Link’s President, Chief Executive Officer or Chief Financial Officer stating
that such financial statements have been prepared in accordance with GAAP and
whether or not such officer has knowledge of the occurrence of any Default or
Event of Default and, if so, stating in reasonable detail the facts with respect
thereto;

 
 
 
4

--------------------------------------------------------------------------------


 
 
(b)  
As soon as available and in any event within forty five (45) days after the end
of each fiscal quarter of Rapid Link, an unaudited/internal balance sheet and
statements of income, retained earnings and cash flows of each of Rapid Link and
each of its Subsidiaries as at the end of and for such quarter and for the year
to date period then ended, prepared on a consolidating and consolidated basis,
in reasonable detail and stating in comparative form the figures for the
corresponding date and periods in the previous year, all prepared in accordance
with GAAP, subject to year-end adjustments and accompanied by a certificate of
Rapid Link’s President, Chief Executive Officer or Chief Financial Officer,
stating (i) that such financial statements have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and (ii) whether or not such
officer has knowledge of the occurrence of any Event of Default hereunder not
theretofore reported and remedied and, if so, stating in reasonable detail the
facts with respect thereto;

 
(c)  
As soon as available and in any event within twenty-five (25) days after the end
of each calendar month, an unaudited/internal balance sheet and statements of
income, retained earnings and cash flows of each of Rapid Link and its
Subsidiaries as at the end of and for such month and for the year to date period
then ended, prepared on a consolidating and consolidated basis, in reasonable
detail and stating in comparative form the figures for the corresponding date
and periods in the previous year, all prepared in accordance with GAAP, subject
to year-end adjustments and accompanied by a certificate of Rapid Link’s
President, Chief Executive Officer or Chief Financial Officer, stating (i) that
such financial statements have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and (ii) whether or not such officer has knowledge
of the occurrence of any Event of Default hereunder not theretofore reported and
remedied and, if so, stating in reasonable detail the facts with respect
thereto; and

 
(d)  
Promptly after (i) the filing thereof, copies, if any, of Rapid Link’s most
recent registration statements and annual, quarterly, monthly or other regular
reports which Rapid Link files with the Securities and Exchange Commission, and
(ii) the issuance thereof, copies of such financial statements, reports and
proxy statements as Rapid Link shall send to its stockholders.

 
 
 
5

--------------------------------------------------------------------------------


 
 
5. The occurrence of any of the following events or conditions shall constitute
an “Event of Default” under this Master Security Agreement:
 
(a)  
any Obligation shall fail to be paid when due;

 
(b)  
any covenant or any other term or condition of this Master Security Agreement or
any other Document is breached in any material respect and such breach, to the
extent subject to cure, shall continue without remedy for a period of fifteen
(15) days after the occurrence thereof;

 
(c)  
any representation or warranty, or statement made or furnished to the Agent or
any other Creditor Party under this Master Security Agreement or any other
Document by any Assignor or on any Assignor’s behalf should prove to any time be
false or misleading in any material respect on the date as of which made or
deemed made;

 
(d)  
the loss, theft, substantial damage, destruction, sale or encumbrance to or of
any of the Collateral or the making of any levy, seizure or attachment thereof
or thereon except to the extent:

 
(i)  
such loss is covered by insurance proceeds which are used to replace the item or
repay the Agent; or

 
(ii)  
said levy, seizure or attachment does not secure indebtedness in excess of
$100,000 in the aggregate for all Assignors and such levy, seizure or attachment
has been removed or otherwise released within ten (10) days of the creation or
the assertion thereof;

 
(e)  
if any Assignor shall (i) apply for, consent to or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property, (ii)
make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, or fail to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;

 
(f)  
any Assignor shall admit in writing its inability, or be generally unable to pay
its debts as they become due or cease operations of its present business;

 
 
 
6

--------------------------------------------------------------------------------


 
 
(g)  
any Assignor directly or indirectly sells, assigns, transfers, conveys, or
suffers or permits to occur any sale, assignment, transfer or conveyance of any
assets of such Company or any interest therein, except as permitted herein;

 
(h)  
if Mr. Prepaid attempts to terminate, or challenges the validity of, its
liability under the Guaranty; or

 
(i)  
an Event of Default shall have occurred under and as defined in any Document.

 
6. Upon the occurrence of any Event of Default and at any time thereafter, the
Agent may declare all Obligations immediately due and payable and the Agent
shall have the remedies of a secured party provided in the UCC as in effect in
the State of New York, this Agreement and other applicable law.  Upon the
occurrence of any Event of Default and at any time thereafter, the Agent will
have the right to take possession of the Collateral and to maintain such
possession on any Assignor’s premises or to remove the Collateral or any part
thereof to such other premises as the Agent may desire.  Upon the Agent’s
request, each Assignor shall assemble or cause the Collateral to be assembled
and make it available to the Agent at a place designated by the Agent.  The
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of the Collateral and to enforce any of the Agent’s remedies (for the
benefit of the Agent and the Creditor Parties), with respect to such appointment
without prior notice or hearing as to such appointment.  If any notification of
intended disposition of any Collateral is required by law, such notification, if
mailed, shall be deemed properly and reasonably given if mailed at least ten
(10) days before such disposition, postage prepaid, addressed to the applicable
Assignor either at such Assignor’s address shown herein or at any address
appearing on the Agent’s records for such Assignor.  Any proceeds of any
disposition of any of the Collateral shall be applied by the Agent to the
payment of all expenses in connection with the sale of the Collateral, including
reasonable attorneys’ fees and other legal expenses and disbursements and the
reasonable expenses of retaking, holding, preparing for sale, selling, and the
like, and any balance of such proceeds may be applied by the Agent toward the
payment of the Obligations in such order of application as the Agent may elect,
and each Assignor shall be liable for any deficiency.  For the avoidance of
doubt, following the occurrence and during the continuance of an Event of
Default, the Agent shall have the immediate right to withdraw any and all monies
contained in any deposit account in the name of any Assignor and controlled by
the Agent and apply same to the repayment of the Obligations (in such order of
application as the Agent may elect).  The parties hereto each hereby agree that
the exercise by any party hereto of any right granted to it or the exercise by
any party hereto of any remedy available to it (including, without limitation,
the issuance of a notice of redemption, a borrowing request and/or a notice of
default), in each case, hereunder, under the Guaranty, under the Note or under
any other Document shall not constitute confidential information and no party
shall have any duty to the other party to maintain such information as
confidential.
 
7. If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, the Agent may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys’ fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at the Agent’s option, debited
by the Agent from any other deposit accounts in the name of any Assignor and
controlled by the Agent.
 
 
7

--------------------------------------------------------------------------------


 
 
8. Each Assignor hereby appoints the Agent, or any other Person whom the Agent
may designate as such Assignor’s attorney, with power to:  (a)(i) execute any
security related documentation on such Assignor’s behalf and to supply any
omitted information and correct patent errors in any documents executed by such
Assignor or on such Assignor’s behalf; (ii) to file financing statements against
such Assignor covering the Collateral (and, in connection with the filing of any
such financing statements, describe the Collateral as “all assets and all
personal property, whether now owned and/or hereafter acquired” (or any
substantially similar variation thereof)); (iii) sign such Assignor’s name on
any invoice or bill of lading relating to any accounts receivable, drafts
against account debtors, schedules and assignments of accounts receivable,
notices of assignment, financing statements and other public records,
verifications of accounts receivable and notices to or from account debtors; and
(iv) to do all other things the Agent deems necessary to carry out the terms of
Section 1 of this Master Security Agreement and (b) upon the occurrence and
during the continuance of an Event of Default; (i) endorse such Assignor’s name
on any checks, notes, acceptances, money orders, drafts or other forms of
payment or security that may come into the Agent’s possession; (ii) sign such
Assignor’s name on any invoice or bill of lading relating to any accounts
receivable, drafts against account debtors, schedules and assignments of
accounts receivable, notices of assignment, financing statements and other
public records, verifications of accounts receivable and notices to or from
account debtors; (iii) verify the validity, amount or any other matter relating
to any accounts receivable by mail, telephone, telegraph or otherwise with
account debtors; (iv) do all other things necessary to carry out this Agreement,
any other Ancillary Agreement and all other related documents; and (v) notify
the post office authorities to change the address for delivery of such
Assignor’s mail to an address designated by the Agent, and to receive, open and
dispose of all mail addressed to such Assignor.  Each Assignor hereby ratifies
and approves all acts of the attorney and neither the Agent nor the attorney
will be liable for any acts of commission or omission, nor for any error of
judgment or mistake of fact or law other than gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).  This power being coupled with an interest, is
irrevocable so long as any Obligations remains unpaid.
 
9. No delay or failure on the Agent’s part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatsoever shall be valid unless in
writing, signed by the Agent and then only to the extent therein set forth, and
no waiver by the Agent of any default shall operate as a waiver of any other
default or of the same default on a future occasion.  The Creditor Parties’
books and records containing entries with respect to the Obligations shall be
admissible in evidence in any action or proceeding, shall be binding upon each
Assignor for the purpose of establishing the items therein set forth and shall
constitute prima facie proof thereof.  The Agent shall have the right to enforce
any one or more of the remedies available to the Agent, successively,
alternately or concurrently.  Each Assignor agrees to join with the Agent in
executing such documents or other instruments to the extent required by the UCC
in form satisfactory to the Agent and in executing such other documents or
instruments as may be required or deemed necessary by the Agent for purposes of
affecting or continuing the Agent’s security interest in the Collateral.
 
 
 
8

--------------------------------------------------------------------------------


 
 
 
10. The Assignors shall jointly and severally pay all of the Agent’s and each
other Creditor Party’s out-of-pocket costs and expenses, including reasonable
fees and disbursements of in-house or outside counsel and appraisers, in
connection with the preparation, execution and delivery of the Documents, and in
connection with the prosecution or defense of any action, contest, dispute, suit
or proceeding concerning any matter in any way arising out of, related to or
connected with any Document.  The Assignors shall also jointly and severally pay
all of the Agent’s and each other Creditor Party’s reasonable fees, charges,
out-of-pocket costs and expenses, including fees and disbursements of counsel
and appraisers, in connection with (a) the preparation, execution and delivery
of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by the Documents, (b) the Agent’s
obtaining performance of the Obligations under the Documents, including, but not
limited to the enforcement or defense of the Agent’s security interests,
assignments of rights and liens hereunder as valid perfected security interests,
(c) any attempt to inspect, verify, protect, collect, sell, liquidate or
otherwise dispose of any Collateral, (d) any appraisals or re appraisals of any
property (real or personal) pledged to the Agent by any Assignor as Collateral
for, or any other Person as security for, the Obligations hereunder and (e) any
consultations in connection with any of the foregoing.  The Assignors shall also
jointly and severally pay the Agent’s and each other Creditor Party’s customary
bank charges for all bank services (including wire transfers) performed or
caused to be performed by the Agent or any other Creditor Party for any Assignor
at any Assignor’s request or in connection with any Assignor’s loan account (if
any) with the Agent or any other Creditor Party.  All such costs and expenses
together with all filing, recording and search fees, taxes and interest payable
by the Assignors to the Agent shall be payable on demand and shall be secured by
the Collateral.  If any tax by any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government (each, a “Governmental Authority”) is
or may be imposed on or as a result of any transaction between any Assignor, on
the one hand, and the Agent and/or any other Creditor Party on the other hand,
which the Agent and/or any other Creditor Party is or may be required to
withhold or pay, the Assignors hereby jointly and severally indemnify and hold
the Agent and each other Creditor Party harmless in respect of such taxes, and
the Assignors will repay to the Agent or such other Creditor Party the amount of
any such taxes which shall be charged to the Assignors’ account; and until the
Assignors shall furnish the Agent and such other Creditor Party with indemnity
therefor (or supply the Agent and such other Creditor Party with evidence
satisfactory to it that due provision for the payment thereof has been made),
the Creditor Parties may hold without interest any balance standing to each
Assignor’s credit (if any) and the Agent shall retain its liens in any and all
Collateral.
 
11. THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.  All of the rights, remedies, options, privileges and
elections given to the Agent hereunder shall inure to the benefit of the Agent’s
successors and assigns.  The term “Agent” as herein used shall include the
Agent, any parent of the Agent’s, any of the Agent’s subsidiaries and any
co-subsidiaries of the Agent’s parent, whether now existing or hereafter created
or acquired, and all of the terms, conditions, promises, covenants, provisions
and warranties of this Agreement shall inure to the benefit of each of the
foregoing, and shall bind the representatives, successors and assigns of each
Assignor.
 
 
9

--------------------------------------------------------------------------------


 
 
12. Each Assignor hereby consents and agrees that the state and federal courts
located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between Assignor, on
the one hand, and the Agent and/or any other Creditor Party, on the other hand,
pertaining to this Master Security Agreement or to any matter arising out of or
related to this Master Security Agreement, provided, that the Agent, each other
Creditor Party and each Assignor acknowledges that any appeals from those courts
may have to be heard by a court located outside of the County of New York, State
of New York, and further provided, that nothing in this Master Security
Agreement shall be deemed or operate to preclude the Agent from bringing suit or
taking other legal action in any other jurisdiction to collect, the Obligations,
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of the Agent.  Each Assignor
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and each Assignor hereby waives any objection
which it may have based upon lack of personal jurisdiction, improper venue or
forum non conveniens.  Each Assignor hereby waives personal service of the
summons, complaint and other process issues in any such action or suit and
agrees that service of such summons, complaint and other process may be made by
registered or certified mail addressed to such assignor at the address set forth
on the signature lines hereto and that service so made shall be deemed completed
upon the earlier of such Assignor’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.
 
The parties desire that their disputes be resolved by a judge applying such
applicable laws.  Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suit, or proceeding brought to resolve any dispute,
whether arising in contract, tort, or otherwise between the Agent and/or any
other Creditor Party, and/or any Assignor arising out of, connected with,
related or incidental to the relationship established between them in connection
with this Master Security Agreement or the transactions related hereto.
 
13. This Master Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  Any signature delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.
 
 
 
 
 
10

--------------------------------------------------------------------------------


 
 
 
14. It is understood and agreed that any person or entity that desires to become
an Assignor hereunder, or is required to execute a counterpart of this Master
Security Agreement after the date hereof pursuant to the requirements of any
Document, shall become an Assignor hereunder by (x) executing a joinder
agreement in form and substance satisfactory to the Agent, (y) delivering
supplements to such exhibits and annexes to such Documents as the Agent shall
reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to the Agent and with all documents and
actions required above to be taken to the reasonable satisfaction of the Agent.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
   



 
11

--------------------------------------------------------------------------------

 



 
15. All notices from the Agent to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below.
 




 

   Very truly yours,         MR. PREPAID, INC.          
 By:                                                                           
        Name:           Title:            Address:  
                                                                                    
 
                                                                                    
   Attention:    Facsimile No.:            RAPID LINK, INCORPORATED          
 By:                                                                           
        Name:           Title:            Address:  
                                                                                    
 
                                                                                    
   Attention:    Facsimile No.:    

 


 

AGREED AND ACKNOWLEDGED:
 
LV ADMINISTRATIVE SERVICES, INC.,
as Agent
 
 
By:                                                                
      Name:
      Title:
 
 
 

 
 
 
SIGNATURE PAGE TO
MASTER SECURITY AGREEMENT



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 
Entity
Jurisdiction of Formation
Organizational
Identification Number
Mr. Prepaid, Inc.
Florida
P07000031463
Rapid Link, Incorporated
Delaware
2986938
                                   


 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE B
 
COMMERCIAL TORT CLAIMS
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
   



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE C
 
PERMITTED ENCUMBRANCES
 
Lien in favor of Blackbird Corporation (“Blackbird”), the lien priorities with
respect to which are governed by the terms of a Subordination Agreement dated as
of February 24, 2010 by and among the Creditor Parties and Blackbird.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 

 